DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2 and 5 are drawn to a process of exposing cells to reagents, measuring fluorescent intensities and mapping each cell to points in n-dimensional space, classified in class 702, subclass 19. 
II.	Claims 3, 7-14 and 16-46 are drawn to a mathematical method of mapping, analyzing and comparing test set points to reference clusters which includes defining boundaries in n-dimensional space, classified in class 702, subclass 19.
III. 	Claims 4, 47 and 51-52 are drawn to a method of characterizing a test set of biological cells by mapping and comparing the test set of points to a defined set of reference points, classified in class 702, subclass 19.
IV.	Claim 6 is drawn to comparing test points to a set of normal clusters and generating a digital image, classified in class 702, subclass 19.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and II and Group III are directed to related processes of diagnosing cancer by mapping points to an n-dimensional space. The related inventions are distinct 
Inventions of Group I, II and Group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to different methods. Groups I and II are drawn to a method of diagnosing cancer by exposing biological cells to reagents, measuring fluorescence, and analyzing the data by mapping cells in a normal test set to points in an n-dimensional space. In contrast Group IV is concerned with comparing a test points to a set of clusters in an n-dimensional space and generating a digital image.
Inventions of Group III and IV are directed to related processes of comparing a test set of points. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are comparing the test set of points to define reference clusters. In contrast, Group IV is drawn to comparing a test set of points to a set of normal clusters in an n-dimensional space. Groups III and IV are drawn to different nonobvious processes. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12:00 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-2047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Anna Skibinsky/
Primary Examiner, AU 1631